


Exhibit 10.22

 

AMENDED AND RESTATED SHARED SERVICES AGREEMENT

 

THIS AMENDED AND RESTATED SHARED SERVICES AGREEMENT (this “Agreement”) is
entered into as of January 22, 2015 by and between Viggle Inc., a Delaware
corporation (“Viggle”), and SFX Entertainment, Inc., a Delaware corporation
(“SFX”) and hereby supersedes the Shared Services Agreement, dated January 4,
2013 between the Parties. Viggle and SFX each are sometimes referred to
hereinafter as a “Party” and, collectively, as the “Parties.”

 

RECITALS

 

Each Party wishes to engage the other Party to perform certain services and is
willing to accept the engagement to perform such services, all subject to and in
accordance with the terms and conditions hereof.

 

AGREEMENT

 

ARTICLE I. ENGAGEMENT OF VIGGLE

 

1.1          Engagement. Each Party hereby retains the other Party, and each
such Party accepts such retention, and in consideration of the payments provided
in Section 3.1 below, agrees to perform and/or to cause certain of its
designated employees to perform the applicable Services (as defined in
Section 2.1) in accordance with the terms and conditions set forth herein.

 

1.2          Relationship. Nothing contained in this Agreement shall be deemed
or construed to create any partnership, joint venture or employment
relationship, or any relationship of principal and agent, between Viggle (or any
employee of Viggle) and SFX (or any employee of SFX). Neither Party shall have
the right or authority by reason of this Agreement to assume or create any
obligations on behalf of the other Party or to bind or make any representations
on behalf of the other Party, except with its written consent. The employees of
one Party shall not be deemed to be the employees of the other Party, although
an employee of one Party providing services to the other Party shall be
permitted to hold a title at such non-employing Party, subject to the consent of
the employing Party, such consent not to be unreasonably withheld.

 

ARTICLE

II. DUTIES

 

2.1          Duties.  During the term of this Agreement, each Party agrees to
provide such services and/or to cause certain of its designated employees to
perform the services as are requested from time to time by the other Party as
set forth on Schedule 2.1 (the “Services”) (such schedule may be amended from
time to time by the written agreement of the Parties).

 

2.2          Procedure for Requesting Services. Each Party may request the other
Party to perform any or all of the Services by written or oral notice. The
Parties acknowledge that most requests will be oral. Such requests shall include
a description of the scope of the Services requested and any limitations on
Viggle’s ability to act on behalf of SFX and SFX’s ability to act on behalf of
Viggle.

 

2.3          Timely and Professional Service.  Each Party agrees to make
available the

 

--------------------------------------------------------------------------------


 

personnel and other resources necessary to perform the Services in a timely and
efficient manner when requested by the other Party and to perform the Services
with due diligence and in a professional and workmanlike manner in accordance
with common industry practices. SFX shall specify from to time the Viggle
employees who shall provide the Services. Viggle shall specify from to time the
SFX employees who shall provide the Services.

 

2.4          Information and Cooperation. Each Party shall provide such
information and access to personnel and premises as is reasonably requested by
the other Party for the performance of the Services and shall cooperate with
such Party in the performance of the Services. In the event that a Party desires
to modify any project or task it has requested, it will promptly notify the
other Party.

 

2.5          Confidentiality; Exceptions. Each Party may from time to time have
access to trade secrets, or other proprietary, confidential information of the
other Party. The Party receiving such information shall keep confidential, and
shall not disclose or use for any purpose except to effectuate the purposes of
this Agreement any trade secret or proprietary, confidential information
furnished to it by the other Party, including any such information owned by
third parties. Each Party shall inform any employees, contractors, directors,
officers and agents to whom the Party discloses such information of the
requirements of this Agreement. The requirements of this Section 2.5 shall not
apply to the extent that it can be established by the receiving Party, by
competent proof, that such information: (i) was already known to the receiving
Party at the time of disclosure by the other Party other than under an
obligation of confidentiality; (ii) was generally available to the public or
otherwise part of the public domain at the time of its disclosure to the
receiving Party; (iii) became generally available to the public or was otherwise
part of the public domain after its disclosure and other than through any act or
omission of the receiving Party in breach of this Agreement; or (iv) was
disclosed to the receiving Party by a third party who was not under an
obligation to the disclosing Party not to disclose such information to others
(all such information to which none of the foregoing exceptions applies,
“Confidential Information”).

 

2.6          Exceptions to Obligation.  The restrictions contained in
Section 2.5 shall not apply to Confidential Information that is otherwise
required to be disclosed in compliance with law or governmental regulations, or
order of a court or other regulatory body; provided that if a receiving Party is
required to make any such disclosure of the other Party’s Confidential
Information, the receiving Party shall give advance written notice, if
practicable, to the other Party of such disclosure requirement and will use
reasonable efforts to secure confidential treatment of such Confidential
Information required to be disclosed.

 

2.7          Remedies. Each Party shall be entitled, in addition to any other
right or remedy it may have, at law or in equity, to seek an injunction,
enjoining or restraining the other Party from any violation or threatened
violation of Sections 2.5 and 2.6.

 

ARTICLE III.
COMPENSATION OF VIGGLE

 

3.1          Compensation for Services. As Viggle’s sole compensation for
performing (or causing certain of its designated employees to perform) each
Service, SFX shall pay Viggle the compensation set forth on Schedule 2.1. As
SFX’s sole compensation for performing (or causing certain of its designated
employees to perform) each Service, Viggle shall pay SFX the compensation set
forth on Schedule 2.1.

 

--------------------------------------------------------------------------------


 

3.2          Invoices. Each Party shall invoice the other Party monthly in
arrears at the address set forth below or at any other address that such Party
designates. Payment terms shall be net thirty (30) days upon receipt of the
invoice. Each Party shall pay the other Party promptly for services performed up
to the time of termination. Any invoice not paid within thirty (30) days of the
date of the invoice shall be subject to interest at a rate of 1% per month.

 

3.3          No Other Commissions, Fees or Compensation. The compensation with
respect to each Service set forth in Section 3.1 shall be the only compensation
to which a Party shall be entitled for the Services, and no other or additional
fees, compensation or commissions shall be payable in connection with or on
account of such services. Each Party shall be responsible for all compensation,
benefits, payroll taxes, withholding obligations, unemployment compensation and
workers’ compensation claims in respect of each of its employees.

 

3.4          Books, Records and Inspections. Each Party shall keep or cause to
be kept books, records and accounts which are complete and which accurately and
fairly reflect all dealings and transactions in relation to its activities under
this Agreement, and which shall be in sufficient detail to permit such dealings
to be audited in accordance with generally accepted accounting principles. Each
Party shall cooperate with the other Party’s accountants and auditors in the
preparation of its annual audited financial statements, if any, and its federal,
state and local income tax returns. Each Party shall permit the other Party or
its authorized representative, upon reasonable prior notice and at i t s sole
cost and expense, (a) to inspect the books and records maintained by such Party
with respect to the services performed hereunder, and (b) to cause an audit
thereof to be conducted, including but not limited to, any reports and returns
prepared and filed by such Party with any governmental agencies.

 

ARTICLE IV.
RESPONSIBILITY; INDEMNIFICATION

 

4.1          Responsibility of each Party. At all times each Party shall be
responsible for the actions or omissions of its employees, regardless of whether
such employees are performing Services for the other Party under this Agreement.
In connection with the performance of Services under this Agreement, each Party
will comply with all applicable laws, regulations, and orders, including, but
not limited to, equal opportunity employment laws and regulations and
occupational safety and health legislation.

 

4.2          Indemnification by Viggle. Viggle shall indemnify, defend, and hold
harmless SFX and its directors, officers, employees, and agents, and against all
demands, claims, actions, liabilities, losses, judgments, costs and expenses
(including reasonable attorney fees) relating to third party claims
(collectively “Damages”) imposed upon or incurred by SFX during the term of this
Agreement to the extent arising out of any of the following:

 

(a)           Viggle’s failure to comply with applicable laws, regulations or
orders during the term of this Agreement; or

 

(b)           breach of any obligation of Viggle contained in this Agreement.

 

4.3                               [Intentionally left blank]

 

--------------------------------------------------------------------------------


 

4.4          Indemnification by SFX. SFX shall indemnify, defend, and hold
harmless Viggle and its directors, officers, employees and agents from and
against all Damages imposed upon or incurred by Viggle, to the extent arising
out of any of the following:

 

(a)           SFX’s failure to comply with applicable laws, regulations or
orders during the term of this Agreement; or

 

(b)           breach of any obligation of SFX contained in this Agreement.

 

4.5          Limitation on Damages. Neither Party shall be liable to the other
Party for any special, consequential, incidental, exemplary or punitive damages
relating to the performance of this Agreement.

 

ARTICLE V.
TERM; TERMINATION

 

The term of this Agreement shall terminate on December 31, 2015, and shall be
automatically renewed for additional one-year terms unless terminated for any
reason or no reason upon thirty (30) days’ notice by one Party to the other
Party. In the event of termination, this Agreement will continue to govern the
Parties’ rights and obligations with respect to services performed prior to
termination and Sections 2.5, 2.6 and 2.7 shall survive such termination.

 

ARTICLE VI.
MISCELLANEOUS

 

6.1          Assignment.  This Agreement is personal to both Parties.  Neither
Party shall assign this Agreement or any of its rights hereunder.

 

6.2          Notices.  Except as permitted in Section 2.2, all notices required
under this Agreement shall be directed in writing, shall be deemed given when
received, and shall be hand delivered or sent via first class mail to:

 

SFX:

SFX Entertainment, Inc.

 

430 Park Avenue

 

New York, New York 10022

 

Attention: General Counsel

 

 

Viggle:

Viggle Inc.

 

902 Broadway, 11th Floor

 

New York, New York 10010

 

Attention: General Counsel

 

6.3          Severability; Waiver. When possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable laws, but if any provision of this Agreement is held to be prohibited
by or invalid under law, such provision will be ineffective only to the extent
of such prohibition or invalidity, without invalidating the remainder of this
Agreement. Any delay or waiver by a Party to declare a breach or seek any remedy
available to it under this Agreement or by law will not constitute a waiver as
to any past or future breaches or remedies.

 

--------------------------------------------------------------------------------


 

6.4          No Third Party Beneficiaries. Nothing in this Agreement shall
confer on any person other than the Parties, or their respective permitted
successors or assigns, any rights remedies, obligations or liabilities under or
by reason of this Agreement or the transactions contemplated hereby. Only Viggle
and SFX shall be entitled to rely on any provision of this Agreement.

 

6.5          Section Headings. The section headings of this Agreement are for
the convenience of the Parties only and in no way alter, modify, amend, limit,
or restrict the contractual obligations of the Parties.

 

6.6          Amendments. This Agreement may not be amended, altered or modified
except by a written instrument signed by both Parties.

 

6.7          Governing Law. This Agreement shall be governed by and construed in
accordance with laws of New York without reference to choice of laws, rules or
principles.

 

6.8          Entire Agreement. This Agreement contains the entire agreement
between the Parties hereto and supersedes any and all prior agreements,
arrangements or understandings between the Parties relating to the subject
matter contained herein.

 

6.9          Counterparts. This Agreement may be executed in any number of
identical counterparts, any one of which need not contain the signature of more
than one Party, but all such counterparts taken together shall constitute one
and the same agreement. Signatures provided by facsimile or other electronic
transmission shall be deemed to be original signatures.

 

6.10        Independent Contractor. It is expressly acknowledged by the Parties
that each Party (and its employees) is performing all Services hereunder as an
independent contractor.

 

6.11        Force Majeure. Neither Party shall be held liable or responsible to
the other Party nor be deemed to be in default under, or in breach of any
provision of, this Agreement for failure or delay in fulfilling or performing
any obligation of this Agreement when such failure or delay is due to Force
Majeure. For purposes of this Agreement, Force Majeure is defined as causes
beyond the control of the Party, including, without limitation, acts of God;
acts, regulations, or laws of any government adopted after the date of this
Agreement or subject to an interpretation after the date of this Agreement that
render impossible or illegal performance by a Party of its obligations under
this Agreement; war; civil commotion; destruction of production facilities or
materials by fire, flood, earthquake, explosion or storm; acts of terrorism;
epidemic; and failure of public utilities or common carriers. In such event, the
disabled Party shall promptly notify the other Party, with written notice to
follow, of such inability and of such Party’s estimate of the duration of the
period for which such inability is expected to continue. The Party giving such
notice shall thereupon be excused from such of its obligations under this
Agreement as it is thereby disabled from performing for so long as it is so
disabled. Upon termination of a Force Majeure event, the performance of any
suspended obligation or duty shall promptly recommence. To the extent possible,
each Party shall use commercially reasonable efforts to minimize the duration of
any Force Majeure.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, SFX and Viggle have executed this Agreement as of the date
first above written.

 

 

 

SFX ENTERTAINMENT, INC.

 

 

 

 

 

By:

/s/ Howard Tytel

 

Name: Howard Tytel

 

Title: General Counsel

 

 

 

 

 

VIGGLE INC.

 

 

 

 

 

By:

/s/ John C. Small

 

Name: John C. Small

 

Title: Chief Financial Officer

 

--------------------------------------------------------------------------------


 

Schedule 2.1

 

List of Services and Compensation

 

List of Services to be provided to SFX by
Viggle

 

Compensation

Human Resources services

 

(1)

 

 

 

Information technology services

 

(1)

 

 

 

Legal services

 

(1)

 

 

 

Administrative and facilities services

 

(1)

 

 

 

Content and programming services

 

(1)

 

--------------------------------------------------------------------------------

(1) Reimbursement to be based on salary and benefits for the employees providing
the services, plus 20% for miscellaneous overhead, based on a reasonable
estimate of time spent.

 

List of Services to be provided to Viggle by
SFX

 

Compensation

Tax, accounting, and financial processing services

 

(1)

 

 

 

Administrative services

 

(1)

 

--------------------------------------------------------------------------------

(1) Reimbursement to be based on salary and benefits for the employees providing
the services, plus 20% for miscellaneous overhead, based on a reasonable
estimate of time spent.

 

--------------------------------------------------------------------------------
